Citation Nr: 0006599	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-02 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health 
Care System


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for the cost of unauthorized private 
medical expenses incurred by the veteran on March 24, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1941 to 
January 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) from the VA Northern California Health Care 
System August 1997 decision denying payment or reimbursement 
of the cost of medical expenses incurred during private 
medical treatment on March 24, 1997.

In January 1998, the veteran requested an RO hearing, but in 
the February 1998 substantive appeal, he indicated that 
although he would like to have a personal hearing, he was 
unable to travel due to his disabilities; he indicated that 
he did not wish a hearing before a Board Member.  
Accordingly, the Board is satisfied that he no longer desires 
to appear at a personal hearing on appeal and his request for 
same is considered to have been effectively withdrawn.


FINDINGS OF FACT

1.  The veteran is service-connected for numerous 
disabilities, including residuals of combat-related wounds 
incurred in World War II; he has been totally and permanently 
disabled by his service-connected disabilities since May 
1975.

2.  He was injured in a motor vehicle accident on March 24, 
1997, sustaining a 35-40 centimeters long complex and severe 
laceration of the right forearm, requiring emergency medical 
treatment and services.

3.  The unauthorized medical treatment in question was 
rendered in a medical emergency of such nature that delay 
would have been hazardous to the veteran's health, and 
treatment was rendered when VA or other federal facilities 
were unavailable and an attempt to use them beforehand or to 
obtain prior VA authorization for the medical services 
required would not have been reasonable, sound, wise, or 
practicable.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized private medical services rendered on March 
24, 1997 have been met.  38 U.S.C.A. §§ 1728, 5107 (West 
1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are 2 theories of entitlement which 
must be addressed: (1) whether the services for which payment 
is sought were authorized by VA, and (2) whether the veteran 
is eligible for payment or reimbursement for services not 
previously authorized.  See Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  In this case, the veteran has not argued 
nor does the evidence suggest that prior authorization was 
obtained as they resulted following an automobile accident.  
Thus, the matter at issue is whether he is eligible for 
payment or reimbursement for medical services which were not 
previously authorized.  

In order for a veteran to be entitled to reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA, three criteria must be met.  First, 
the treatment received must be for an adjudicated service-
connected disability or a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or the veteran must have been 
totally and permanently disabled due to a service-connected 
disability.  Second, the care and services not previously 
authorized must be shown to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  Third, VA or other federal 
facilities must not have been feasibly available, and an 
attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a); 
38 C.F.R. § 17.120 (formerly 38 C.F.R. § 17.80, re-designated 
in May 1996).  Failure to satisfy any of the three criteria 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  Hayes v. Brown, 
6 Vet. App. 66, 69 (1993). 

The veteran is service-connected for numerous disabilities 
incurred during his active service period, including 
residuals of combat-related, shrapnel wounds sustained during 
World War II; since May 1975, he has been permanently and 
totally disabled by his service-connected disabilities.  
Thus, the first criteria for reimbursement or payment for 
medical expenses incurred without prior authorization from VA 
has been met.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The evidence of record shows that the veteran was involved in 
a motor vehicle accident on March 24, 1997.  He was taken 
from the scene immediately by ambulance to the Mercy Medical 
Center.  The emergency room treatment record shows that the 
vehicle which he operated struck the read-end of another 
vehicle resulting in deployment of airbags in his vehicle, 
throwing him forward against the driver-side airbag; it is 
not clear whether this produced loss of consciousness, but on 
arrival in the emergency room, his complaint consisted of 
right forearm laceration.  On examination, it was indicated 
that the paramedics speculated that the passenger-side airbag 
may have exploded around the veteran's right forearm, causing 
the laceration.  On examination, there was a major laceration 
of the right forearm (about 35-40 centimeters in length), 
with the entire extensor aspect of the forearm peeled, 
constituting a "huge stellate laceration with skin 
essentially dissected free from the underlying subcutaneous 
tissue;" there was no apparent bony distress and underlying 
tissue appeared intact, but there was a lot of bruising and 
undermining of the skin.  Post-motor vehicle accident 
evaluation and severe, complex laceration of the right 
forearm were diagnosed.  

Based on the foregoing, the Board finds that the evidence 
supports reimbursement 
of the cost of unauthorized medical expenses incurred by the 
veteran as a result of a motor vehicle accident on March 24, 
1997.  Given his reported condition at the time of his 
admission to the emergency room, e.g. severe, complex, 35-40 
centimeters long laceration of the right forearm, with 
peeling of the entire extensor aspect of the forearm 
constituting a huge stellate laceration with dissection of 
the skin from the underlying subcutaneous tissue, the Board 
concludes that a medical emergency existed of such nature 
that delay of treatment would have been hazardous to the 
veteran's health, if not life; an attempt to obtain prior VA 
authorization for the services required in this case would 
not have been reasonable, sound, wise, or practicable.  By 
the very severe nature of the injuries sustained by the 
veteran on March 24, 1997 it appears clear that the emergency 
response unit called to the scene of the accident exercised 
reasonable judgment by taking him to the nearest available 
facility equipped to provide adequate treatment.  Thus, the 
Board concludes that treatment at a VA or other federal 
facility was ostensibly unavailable.  Under circumstances of 
this case, the Board believes that all doubt as to 
availability of treatment at a VA or other federal facility 
must be resolved in his favor.  38 C.F.R. § 3.102 (1999).


ORDER

Entitlement to reimbursement by VA for the cost of 
unauthorized emergency medical treatment following a motor 
vehicle accident on March 24, 1997 is granted.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

